Citation Nr: 1339163	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  08-03 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a left leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1963 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for lumbar spine and left leg disorders.  The Veteran timely appealed that decision.

This case was initially before the Board in March 2011 when it was remanded for further development; that development having been completed, the case has been returned to the Board for further appellate review at this time.  

The Board considers the lumbar spine claim to be reopened at this time.  That reopened claim and the left leg claim are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  By July 1995 decision, a claim of service connection for a lumbar spine disorder was denied; the Veteran did not appeal.

2.  New evidence that tends to substantiate the claim of service connection for a lumbar spine disorder has been received since the 1995 denial.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of service connection for a lumbar spine disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

As the instant decision reopens the lumbar spine claim and remands for further development, no further discussion of VCAA compliance of that issue is required at this time.

Analysis

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the newly submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In July 1995, the RO denied service connection for a lumbar spine disability because "no continuity evidence has been received to demonstrate chronicity of a back disability for over a 10-year period following discharge from active service.  Reconsideration will be given if he submits post-service medical evidence demonstrating existence of a chronic back disability from date of discharge in March of 1966 to present."  The Veteran was informed of that denial in a July 1995 letter; he did not submit any evidence with respect to his lumbar spine within a year of that decision nor did he submit a notice of disagreement with respect to that lumbar spine claim.

As no new and material evidence was received within the appeal period following the July 1995 rating decision, that decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Additionally, no new service department records have been associated with the claims file that were not already of record at the time of the July 1995 rating decision; thus, a de novo review of the record is not required in this case.  See 38 C.F.R. § 3.156(c) (2013).  

Moreover, the Veteran was appropriately notified of that rating decision in the July 1995 letter and no notice of disagreement was received within one year of such notification.  Accordingly, the July 1995 rating decision is considered final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  Therefore, new and material evidence is required to reopen the claim of service connection for knee disorders.  See 38 U.S.C.A. § 5108 (West 2002); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

At this time, the Board notes that the Veteran's lumbar spine is shown to have degenerative changes in his lumbar spine, which could potentially be a chronic disability under 38 C.F.R. § 3.309.  

The Veteran has additionally averred that his lumbar spine disorder is the result of a jeep accident in service.  The Veteran's service treatment records document a motor vehicle in September 1963 and a jeep accident in September 1965.  

On the basis of the foregoing allegations and noted evidence in the claims file, the Veteran was afforded a VA examination in February 2006 with respect to his lumbar spine claim.  The Board notes that new evidence which "indicates that a medical opinion was warranted is sufficient to reopen a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Clearly, VA has conceded the necessity of obtaining a new VA examination complete with a medical opinion.  Accordingly, the Board must find that new and material evidence has been received in this case-notwithstanding the evidence of an arthritic condition that is currently shown in the record-as a VA examination has been afforded to the Veteran in order to obtain a medical opinion regarding the relationship of his lumbar spine disorder to his jeep accident in service, as ordered in the Board's previous March 2011 remand.

Accordingly, the Board finds that the above-referenced evidence constitutes new and material evidence, as it relates directly to the question of whether the Veteran's lumbar spine disorder is related to his military service, to include the September 1965 jeep accident noted therein.  The evidence raises a reasonable possibility of substantiating the claim, and has been adjudged as meeting the minimal threshold under McLendon v. Nicholson, 20 Vet App. 79, 81 (2006), as necessitating a VA examination.  As such, the requirements under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.



ORDER

New and material evidence having been received, the claim of service connection for a lumbar spine disorder is reopened, and to that extent only is the appeal granted.


REMAND

In the March 2011 remand, the Board asked for an addendum to the February 2006 VA examination, in which the Board very clearly asked for specific diagnoses of any lumbar spine and left leg disorders.  

A September 2011 addendum was obtained.  The Board notes that the examiner noted in the addendum, however, that there was some evidence of osteoarthritic changes-where, the Board is unable to gather from the opinion-noted in the record, though it appeared that such spontaneously resolved.  Also, after review of the VA treatment records from May 2008 through September 2011, he was unable to find "reference of complaints in either area."  Thus, he concluded that it was less likely than not that the Veteran was suffering from any "significant disability" of his back and left leg at that time-whatever that means.  He further noted that it was his opinion that the Veteran "sustained an injury in 1966 leaving him with no permanent aggravation of his back or left leg."

The Board has no idea what to make of this opinion, as it is internally inconsistent, strange, and appears to indicate that there was a pre-existing back and left leg condition that was not aggravated by service, when the medical records clearly indicate no such previous back and left leg condition prior to military service.  

Moreover, it does not even appear to engage the actual findings of the February 2006 VA examination to render a diagnosis based on that evidence.  It also omits the entire possibility that from February 2006 to May 2008, VA treatment records may also show some lumbar spine or left leg disorder which is diagnosable.  The Board additionally is unable to understand how osteoarthritis "spontaneously resolves."  

All of this is notwithstanding the fact that the examiner did not discuss the September 1963 and September 1965 service treatment records as specifically instructed.  Accordingly, the Board finds that the September 2011 addendum opinion is wholly inadequate.

At this time, the Board notes that it has been more than 7 years since the Veteran's last VA examination.  The Board finds that a remand is necessary in order to afford him a new VA examination which will adequately address whether he has a current lumbar spine and/or left leg disorders, and if so whether such disorders are related to his military service, to include his two noted motor vehicle accidents therein.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order). 

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Montgomery VA Medical Center, or any other VA medical facility that may have treated the Veteran, since August 2012 and associate those documents with the claims file.


2.  Ask the Veteran to identify any private treatment that he may have had for his claimed lumbar spine and left leg disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  After completing the development sought above, schedule the Veteran for a VA examination in order to determine the nature and etiology of his lumbar spine and left leg disorders.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted, and the results reported in the record.

After examination and review of the claims file, the examiner must specifically indicate any lumbar spine and left leg disorders found, to include any arthritic conditions thereof.  The examiner should additionally indicate whether the Veteran's left leg disorder, as alleged, is caused by his lumbar spine disorder (i.e., does the Veteran have left leg radiculopathy?).

For any lumbar spine and left leg disorders found, including any arthritic condition thereof, the examiner should indicate whether it was more likely, less likely, or at least as likely as not (50 percent or greater probability) caused by or related to his active service, to include the September 1963 and September 1965 motor vehicle accidents in service.  

The examiner should additionally discuss whether the Veteran's lumbar spine or left leg disorders had their onset during active duty or within one year of active service.

The examiner should also discuss the Veteran's lay statements with respect to the incurrence of his claimed disorders and the continuity of symptomatology both during and after discharge from service.  

The examiner should additionally comment specifically with regards to the Veteran's service treatment records, particularly the September 1963 and September 1965 motor vehicle accidents as noted.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for lumbar spine and left leg disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


